 



Exhibit 10.2
The Hartford Financial Services Group, Inc.
2006-2007 Compensation of Non-Employee Directors
— For the annual service period beginning on May 17, 2006, the date of the next
Annual Meeting of Shareholders—

      Standard Fees   Description  
Annual Restricted Stock Award
  · $150,000 valuation
 
  · Granted on the date of the Annual Meeting of Shareholders
 
  · Vests three years from the date of the award  
Annual Retainer Payable in Cash
  · $45,000
 
  · Payable following the Annual Meeting of Shareholders
 
     
Meeting Fee for each meeting of the Board of Directors attended
  · $2,500 per meeting
 
     
Fee for each Committee meeting attended
  · $2,000 per Committee meeting
 
     
Committee Chairperson Annual Retainer
  · $10,000 for the chairpersons of each of the Compensation and
   Personnel Committee, the Legal and Public Affairs Committee and
   the Nominating and Corporate Governance Committee
 
  · $25,000 for the chairperson of the Audit Committee  
Other
     
Deferred Compensation Plan
  · May defer all or any portion of cash compensation into The Hartford
   Deferred Compensation Plan
 
  · May defer all of any portion of cash compensation into The Hartford
   2005 Incentive Stock Plan.  
Insurance
  · $100,000 of group life insurance and $750,000 of AD&D
 
  · Directors may purchase additional voluntary AD&D insurance  
Reimbursable Expenses
  · Travel and related expenses incurred in connection with service on
   the Board of Directors and its Committees
 
  · All reasonable expenses incurred for director education

 